PER CURIAM.
We reverse the trial court’s order denying the appellants, garnishees in the proceedings below, attorney’s fees. Our reversal is without prejudice to the trial court to resolve the attorney’s fee issue on the basis of the record that already exists or to take additional evidence on the issue. Our reversal is also without prejudice to the trial court to determine the reasonableness or necessity of the fees claimed.
WALDEN, J., and OWEN, WILLIAM C., Jr. (Retired), Associate Judge, concur.
ANSTEAD, J., dissents without opinion.